Citation Nr: 1106039	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-25 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran's active military service extended from July 1955 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for PTSD.  

The case was previously before the Board in November 2009, when 
it was remanded for examination of the Veteran and medical 
opinions.  The requested development has been completed.  
However, additional development is necessary based upon the 
results of the VA examination.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for a 
psychiatric disability.  He claims he has PTSD as a result of 
stressors he experienced during active duty while serving in 
Japan and Korea.  

The Veteran's DD 214 is of record.  It reveals that he served in 
the Army from July 1955 to November 1957.  He had 1 year, 9 
months, and 29 days of foreign service.  He served "overseas in 
8th US Army (rear)."  In February 2004, the National Personnel 
Records Center (NPRC) reported that the Veteran's service 
personnel records had been destroyed by fire.  

In July 2010, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  The examiner indicated 
that the Veteran met the criteria for a diagnosis of PTSD.  The 
examiner identified a single in-service stressor of seeing an 
plane crash as being sufficient to warrant this diagnosis. 

The Veteran has reported an in-service stressor of witnessing an 
Air Force fighter jet crash while he was stationed in Japan.  In 
an October 2003 VA mental health intake note, he reported seeing 
the crash in "1956 I was on my way back to Johnson AFB [Air 
Force Base]."  In a May 2004 statement he indicated "in 1956 
while stationed in Japan; a jet plane went down between Johnson 
and Dakota AFB."  

On a VA Form 21-0781, the Veteran indicated that the plane crash 
occurred in April 1956.  He further indicated that at this time 
he was stationed with the 164th Artillery Division and that the 
casualty in the plane crash was a Colonel.

At the July 2010 VA psychiatric examination, the Veteran reported 
seeing the plane crash when he had gone to the Yokoto Air Base in 
Japan for a medical appointment.

Service connection for post traumatic stress disorder requires: 
(1) medical evidence establishing a diagnosis of the condition; 
(2) credible supporting evidence that the claimed in-service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service stressor.  
If the claimant did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony regarding 
non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  
See Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence of 
the presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his claimed 
in-service stressors."

The regulations related to claims for PTSD were recently amended.  
They now state 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (2010)(emphasis added). 

The Board acknowledges the new regulations.  However, they are 
inapplicable to the Veteran's claim.  Simply put, the Veteran 
served in Japan and Korea after hostilities of the Korean War had 
ceased.  He alleges to have seen an Air Force jet crash in a non-
combat accident.  Accordingly, credible supporting evidence that 
the claimed in-service stressor occurred is required.  38 C.F.R. 
§ 3.304(f).  Additional development with respect to the Veteran's 
military duties is necessary.  



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.  Verify that whether a US Air Force jet 
piloted by a Colonel crashed in April 1956 
in Japan in the vicinity of Johnson AFB, 
Dakota AFB, and/or Yokoto Air Base in April 
1956.  This verification may include 
forwarding the summary of stressor and all 
associated documents to the U. S. Army and 
Joint Services Records Research Center 
(JSRRC).  Also, request the unit history 
for the 164th Artillery Division from 
January to December 1956.

2.  Make a finding as to whether there is 
credible supporting evidence that the 
claimed in-service stressor occurred. 

3.  Following the above, readjudicate the 
Veteran's claim for service connection for 
a psychiatric disability, to include 
posttraumatic stress disorder (PTSD).  If 
the benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the Veteran and 
his representative should be afforded an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

